33 Cal. Rptr. 3d 802 (2005)
118 P.3d 1017
PARRISH
v.
CINGULAR WIRELESS
No. S135072.
Supreme Court of California.
August 24, 2005.
Petition for review granted; transferred to Court of Appeal, First District, Division 5.
Petitions for review GRANTED.
The matter is transferred to the Court of Appeal, First Appellate District, Division Five, with directions to vacate its decision and to reconsider the matter in light of Discover Bank v. Superior Court (2005) 36 Cal. 4th 148, 30 Cal. Rptr. 3d 76, 113 P.3d 1100.
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, and MORENO, JJ., concur.